Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 has been canceled.  Claims 1-12 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side pieces include a honeycomb pattern of cut outs as stated in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, last three lines have been amended by adding:  “wherein the side pieces include a honeycomb pattern of cut outs and when folded the bin folds flat to a width of less than 10% of the width of the fully expanded bin.”  This limitation is not supported in the originally filed application. 
There is no support for “a honeycomb pattern of cut outs” on the side pieces.  There is no support in the written parts of the disclosure and no support in the drawings.  The Office is extremely confused about what structure applicant could be referencing as a honeycomb pattern would have multiple, hexagonal (six sided) shaped cells tightly stacked together in an array of rows and columns.  The disclosure severely lacks any structure remotely similar to such honeycomb pattern, much less, a honeycomb pattern of cut outs.  Nor does the honeycomb cut outs seem to be any of the cut outs 
The interpretation of claim 1 as now amended is that a fully expanded, non-collapsed bin with width of 100 cm is collapsed to a width less than 10 cm.
The specification states in the first sentence of the third paragraph under Summary of the Invention on page 2, “the present invention folds in half, able to decrease its width by less than 10% of the expanded form …”  The interpretation of this portion of the specification is that a fully expanded, non-collapsed bin with width of 100 cm is collapsed to a width of between 90 and 100 cm.  Stating a decrease in width as less than 10% is not the same as decreasing width to less than 10% of a fully expanded width.  There is no support for “when folded the bin folds flat to a width of less than 10% of the width of the fully expanded bin.”  
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is similarly indefinite.

Art Rejections
	Even though claim 1 is not supported by the originally filed application and is considered to have new matter, claim 1 is fully understood and clear in meaning and interpretation.  Therefore, the Office is forced to respond as best as the Office can to what is clearly stated in claim 1.  These art rejections are made and aligned with that clear meaning and interpretation of claim 1.
	As tor the honeycomb pattern, there is no evidence of support and the limitation will be treated as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochanowski (US 7703632) in view of Krohn (US 2010/0025397).
The art rejections are made insofar as these limitations have been shown.


wherein the side pieces include a honeycomb pattern of cut outs (Kochanowski discloses the honeycomb pattern of cut outs
wherein the bin is collapsible (Fig. 2C) such that the bin folds flat into a collapsed state (Fig. 2C and Fig. 6 at bottom) having a width 1/4WF which is decreased to less than the width WF of the non-collapsed (fully expanded) bin (Fig. 2A and Fig. 6 at top) .  Kochanowski doesn’t provide any dimensions.  However, column 6, lines 63-65 state “a width of a container in the fully collapsed state can be equal to more or less than 25% of the width of a container in the fully expanded state.”  The less than 10% limitation is disclosed in the less than 25% stated.
Kochanowski fails to disclose the cut outs.  Krohn teaches cut outs in the side pieces as shown in Fig. 12.  It would have been obvious to add the cut outs to the side pieces in order to view into the container to see the content without opening a side piece or top piece of the container.
Kochanowski discloses a multi-purpose collapsible bin (see Fig. 2A, 2B and 2C), the bin comprising: a) a top piece (top wall as shown in Fig. 1A); b) a bottom piece (bottom wall as shown in Fig. 1A); and c) a plurality of side pieces (e.g., sides with doors, 118, 218) wherein the plurality of side pieces are substantially rectangular in shape and wherein the height of the side pieces is greater than the width of the side piece, wherein the bin is collapsible (Fig. 2C) such that the bin folds flat into a collapsed state (Fig. 2C and Fig. 6 at bottom) having a width 1/4WF which is decreased to less than the width WF of the non-collapsed (fully expanded) bin (Fig. 2A and Fig. 6 at top).  Kochanowski doesn’t provide any dimensions.  
.

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (US 2515876) in view of Konuma et al. (US 2001/0008439) (Konuma).
The art rejections are made insofar as these limitations have been shown.
Kauffman discloses a multi-purpose bin, the bin comprising: a) a top piece; b) a bottom piece; and c) a plurality of side pieces (forming end walls 28, 30) wherein the plurality of side pieces are substantially rectangular in shape and wherein the height of the side pieces is greater than the width of the side piece.

Kauffman discloses a multi-purpose collapsible bin (see Fig. 1 and 2), the bin comprising: a) a top piece 24; b) a bottom piece 10; and c) a plurality of side pieces (forming end walls 28, 30) wherein the plurality of side pieces are substantially rectangular in shape and wherein the height of the side pieces is greater than the width of the side piece, wherein the bin is collapsible (a collapsible, flat configuration wherein all panels and hinges are aligned in the same plane) such that the bin folds flat into a collapsed state having a width which is decreased to less than the width of the non-collapsed (fully expanded) bin.  
Cutouts include holes for pins 62, U shaped brackets and U-shaped supports.
Konuma teaches a projector having a width of 307 mm (see paragraph [0058], last three lines).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the width of Kauffman’s case to be at least 307 mm and the wall thickness of the case to be less than 1 mm thick such that the when expanded the width of the case is greater than 307 mm and when collapsed the case is less than 2 mm to account for thicker hinges and lips such that the fully collapsed width is less than 10% of the fully expanded width.  Such modification is motivated to adapt the projector case to the projector of Konuma.
Re claim 6, a first side piece (sidewall 20) includes hinge components on each of four sides.  Note that the first side piece doesn’t have to be one of the side pieces mentioned in claim 1 as a plurality of side pieces.
Re claim 7, cutouts include holes for pins 62, U shaped brackets and U-shaped supports.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Konuma as applied to claim 1 above, and further in view of Black et al. (US 6112928) (Black).
The combination discloses the invention except for the square shape.  Black teaches a square shape for the top and bottom pieces as stated in column 8, lines 35-36.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the top and bottom pieces to be square to fit within a square space for space conservation purposes.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Konuma as applied to claim 1 above, and further in view of Fox (US 2406756).
The combination discloses the invention except for the circular shape.  Fox teaches two end pieces (circular ends 38, 40) of circular shape.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the top and bottom pieces to be circular to define a closing end that doesn’t have obstructed corners.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Konuma as applied to claim 1 above, and further in view of Singh (US 8240621).
The combination discloses the invention except for the bag fastener means.  Singh teaches a bag fastener means 10.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a bag fastener means so that a bag placed within the container is held therein during trash depositing.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochanowski in view of Krohn and Hwang (US 6036049).
Re claims 3 and 4, Kochanowski discloses the invention except for the openings.  Hwang teaches openings or cutouts through the top piece or lid which can be used for either deposit of materials or as handles.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add openings or cutouts to provide ventilation (the ingress or deposit of materials) and to allow grasping of the lid with a tool that extends through the opening to preserve the produce content and to allow opening of the top piece or lid.

s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochanowski in view of Krohn and Barber et al. (US 5564599) (Barber).
 Kochanowski fails to disclose the hinge construction of claim 8 or the bag fastener means of claim 9.  Re claim 8, Barber discloses side pieces 42 and 44 with second side piece 42 being bisected into two halves by a vertical hinge positioned centrally therein and hinge components on each of the opposing sides of the second side piece parallel to the central vertical hinge.  Re claim 9, Barber teaches that the second side piece 42 includes a plurality of cutouts (slots 23).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the hinge configuration to allow easy folding and collapsing.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the cutouts to provide reinforcement of the side piece to prevent bulging when loaded and prevent bending that could hamper alignment and folding towards a fully collapsed configuration.

Response to Arguments
Applicant’s arguments, see remarks, filed August 20, 2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the 112(b) rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection 112(b) is made in view of the amendment.
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive. The 112(a) rejection has been maintained.
Regarding the 112(a) rejection, the Office believes that applicant attempts to make a statement about “one of skill in the art” understanding that the invention “folds in half.”  The Office has a different understanding of the invention:  Rather than “folding in half” the bin collapses by folding the panels.  Certain side-by-side oriented panels would fold upon each other and other panels fold in various 
In part II. of applicant’s remarks submitted August 20, 2021, in the first paragraph, last sentence, applicant states that the specification is clear.  The Office is stating that the written specification states one limitation and the August 20, 2021 amended claim 1 states a completely different limitation.  There is no support for the claim 1 limitations.  Applicant may remove these limitations.  These issues are appealable as all rejections are appealable.  Also, the drawings are objected to for not having a drawing for the honeycomb pattern.  The drawing objection is petitionable.
The art rejections are made insofar as these limitations have been shown.
The art rejections have been modified as necessitated by applicant’s amendment.  The anticipation rejection has been omitted.  The main thrust of applicant’s argument with regard to 103 rejections is that the prior art cited doesn’t provide a foldable bin with sides (side pieces) with honeycomb pattern cutouts.  Since the Office has failed to find literal or drawing support for the honeycomb pattern cutouts, the new matter rejection under 112(a) would seem significant.  Otherwise, the prior art discloses and teaches that the sides of the bin have cutouts.
The Office is puzzled by applicant’s response with regard to the honeycomb pattern of cutouts.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc  /STEPHEN J CASTELLANO/       Primary Examiner, Art Unit 3733